DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-4, 6-9 and 12-24 are currently pending and rejected.

Claim Objections
Claim 1 and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation, “wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the ceramic body.” (lines 8-10).  It appears that the above underlined limitation of “in” should be corrected to recite “of.” 
Claim 20 recites the limitation, “wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the ceramic body.” (lines 11-12).  It appears that the above underlined limitation of “in” should be corrected to recite “of.” 
Claim 20 recites, “a ceramic body of the tray” on line 4.  It is clear that this is referring to “a tray unit” as recited on line 3.  However, for consistency, the claim limitation should be amended to recite, “the tray unit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-9, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claim 1 recites, “a tray unit.” The body of the claim recites that a film covers a ceramic body consisting of a ceramic material, with an adhesive joining the film and the ceramic material in an adhesive region thereby sealing the food within the tray unit.  Therefore, it is not clear as to what is the ceramic body compared to the tray unit.  
Claim 1 recites the limitation, “thereby sealing the food within the tray unit” (lines 6-7).  The limitation, “the tray unit” makes the claim unclear because the tray unit appears to comprise a film, an adhesive, a ceramic body and a food sealed therein.  Therefore, it is not clear as to whether the food is sealed within the tray unit or within the film and the ceramic body.  If it is intended that the ceramic body is the element on which the food is placed, this rejection can be overcome by amending the above limitation to recite, “thereby sealing the food between the film and the ceramic body.” 
Claim 1 also recites, “characterized in that the film and the tray unit have a surface tension such that the adhesive adheres at least predominantly on the film upon removing the film, wherein the surface tension in the adhesive in the film is greater than the surface tension in the adhesive region in the ceramic body.” (lines 7-10).    It is not clear as to how “the tray unit” has a surface tension.  As presented, it would appear that the ceramic body would have had a particular surface tension.  This rejection can be overcome by amending the above limitation to recite that “the film and the ceramic body have a surface tension.”  
Claim 2 recites the limitation, “the edge section” on line 3.  As line 2 of claim 2 recites, “at least one edge section” it is not clear as to whether “the edge section” is intending to refer to “one edge section” or “at least one edge section.”  This rejection can be overcome by amending the claim limitation to recite, “the at least one edge section.”
Claim 2 recites, “wherein the adhesive region is configured in the edge section.”  This limitation is not clear as to how “the adhesive region” is “configured” or what it means for the adhesive region to be “configured.”  If it is intended for the adhesive region to be positioned in the edge section of the ceramic body, then it is suggested to amend the limitation to recite, “wherein the adhesive region is positioned in the edge section.”
Claims 2-4, 6-9, 12-19 are rejected based on their dependence to a rejected claim.
Claim 12 recites, “wherein at least one food is arranged in the ceramic body.”  Claim 1, from which claim 12 depends, recites, “thereby sealing the foods within the tray unit.” (see line 6-7).  Thus claim 12 is not clear as to whether, “at least one food” is intended to refer to “the foods” of claim 1, lines 6-7 or additional food within the tray.
Claim 14 recites the limitation, “the foods” on line 2.  This limitation lacks proper antecedent basis, as it is unclear as to whether it is referring to “the foods” of claim 1 lines 6-7 or “at least one food” as recited in claim 12.
Claims 13 and 15 are rejected based on their dependence to claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites, “wherein there is configured in the ceramic body an application surface for the adhesive, which is provided by the adhesive region.”  It is not seen as to how this further limits claim 1 because claim 1 already recites, “an adhesive joining the film and the ceramic material in an adhesive region.”  Thus, it would appear that the ceramic body of claim 1 would necessarily have had an application surface for the adhesive.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 8-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179), Bontinck (US 4367312) and in further view of Jegouzo (FR 2725692) as evidenced by “What are ceramics.”
Regarding claim 1, Feldmeier teaches a tray unit (see figure 3, 4, item 102,120) for (i.e. capable of) packaging, transport and/or consumption of foods; with a film (figure 3, item 104 - “packaging film”; see at least, column 3, line 65) covering a body (102; see figures 3, 4) wherein an adhesive joining the film and the ceramic body in an adhesive region (see figure 3 and 4, item 106, 112), thereby sealing the foods within the tray unit (column 2, lines 21-25; column 5, 42-44).
Regarding the limitation of, “characterized in that the film and the tray unit have a surface tension such that the adhesive adheres at least predominantly on the film upon removing the film, wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the” body, it is noted that Feldmeier’s specific embodiment of using corona treatment on a polyacrylonitrile Barex film resulted in the Barex film having a greater surface tension but lower adhesion to the adhesive thus resulting in the adhesive being predominantly on the covering film when opening the package (see column 4, lines 27-36).  However, Feldmeier also teaches that the covering film and tray can be other materials, such as polyesters and polyamides and where the seals between the two sheets are not heat sealable in nature (see column 1, lines 62-66).  In this regard, Feldmeier also teaches on column 5, lines 50-54 and 57-68 that corona treatment on polymeric films such as polyethylene or polypropylene result in increased surface tension as well as increased adhesion thereto for providing a clean peel of the adhesive from the tray.  While this embodiment also teaches the use of a polyacrylonitrile film as the tray, it would have been obvious to one having ordinary skill in the art that Feldmeier also encompassed other materials for the tray as well (see column 1, lines 62-66).  Therefore, increasing the surface tension of the film so that the surface tension to the film is greater than the surface tension of the adhesive to the tray would have been equally obvious to one having ordinary skill in the art commensurate with the effect of the corona treatment on the materials used for the tray and covering film, for the purpose of preventing the adhesive from remaining on the tray.   This is further evidenced on column 4, lines 24-27, where Feldmeier teaches that corona treatment increases surface tension to improve adhesion; and where Feldmeier desires for the corona treatment to allow for the adhesive to remain at least predominantly on the covering film compared to the tray (see figure 4; column 3, line 48 to column 4, line 15 and as shown in the figures and the above citation, the adhesive remains adhered to the packaging film).  Additionally, the above concept is further evidenced by Bennett (US 4454179) who discloses that a covering film (10) treated with corona treatment (column 5, lines 18-37) results in the adhesive (22) being predominantly on the film (10) when removing the covering film (see column 4, lines 1-33) and where such film can be a polyester (see column 4, lines 45-48).  Bennett further teaches on column 8, lines 37-43, that the portions of the film that were corona treated had a surface tension of 40 dynes / cm compared to the untreated portions being 34 dynes/cm and thus resulting in the adhesive adhering predominantly on the film having the greater surface tension.  Bontinck (US 4367312) also evidences the above concept, with respect to a film comprising a peelable seal for packaging films (see column 4, line 18-68; column 6, lines 18-24).  This concept would have been equally applicable to Feldmeier especially as Feldmeier teaches using other types of films where adhesion and surface tension are proportional to each other (instead of the polyacrylonitrile films where there is a converse relationship between adhesion and surface tension due to corona treatment).  To thus modify Feldmeier and to corona surface treat a covering film of polyester, for instance, so that the surface tension of the covering film is greater than the surface tension of the tray would have been obvious to one having ordinary skill in the art, as another conventional expedient for ensuring that the adhesive was retained on the covering film when the covering film was removed, while leaving no adhesive on the tray.
While Feldmeier teaches a body, claim 1 differs in specifically reciting that the body is “a ceramic body” and “wherein the ceramic body consists of a ceramic material.”  
In this regard, it is noted that Jegouzo teaches food packaging containers used for vacuum or modified atmosphere (see page 1, lines 15-17) and where the tray can be a porcelain tray, while still allowing the package to be sealed and under vacuum or modified atmosphere (see pages 1-2, lines 37-41 of the machine translation).  Jegouzo teaches that replacing the trays made of thermoplastic material to trays of porcelain (i.e. ceramic) has been desirable for improving the presentation of the packaged food product and where a plastic film can still be used for vacuuming sealing (see at least, page 3, line 104 of the machine translation “plastic film”) and where the adhesive can be a hot melt adhesive (see page 2, lines 70-72, page 4, lines 148-150).  It is known that porcelain is a ceramic material, as further evidenced by “What are ceramics” (see page 1, “Porcelain is a very hard, translucent white ceramic”).  Feldmeier also teaches a hot-melt adhesive (column 3, lines 32-33).   
As Feldmeier is not seen to be limiting as to the particular materials of the tray and further teaches the desirability for an air and liquid tight package (see column 1, lines 21-25), it would have been obvious to one having ordinary skill in the art to modify Feldmeier and use a tray consisting of ceramic material (i.e. porcelain) as taught by Jegouzo for the purpose of providing improved presentation of the packaged food product compared to using a thermoplastic tray.
Regarding claim 2, Feldmeier teaches the body has a base section (120) and an edge section (figure 4, item 110) and the adhesive is configured in the edge section (see figure 4, item 106, 112).  Therefore, the combination teaches the ceramic body having a base section and an edge section and where the adhesive region is in the edge section..
Regarding claim 4, as Feldmeier discloses an adhesive positioned on an edge section.  The combination is thus seen to read on and disclose that the ceramic body has an application surface for the adhesive which is within the adhesive region.
Regarding claim 8, as shown in the figures Feldmeier discloses that a lower side of the film is attached to the body.  The combination as discussed above with respect to claim 1 teaches using a corona treatment to increase the surface tension of the side of the film that is to hold an adhesive thereon.  The combination thus teaches a lower side of the film attached to the ceramic body and where a surface tension in the lower side of the film is modified by means of a surface treatment.
Regarding claim 9, the combination as applied to claim 1 and 8, teaches using corona treatment to increase the surface tension of the film as already discussed above.
Regarding claims 16 and 17, it is noted that the claims are directed to the product, and not the method of making the product.  As such, how the film was cut, as recited in claim 16 and how the adhesive has been applied, as recited in claim 17, is not seen to provide a patentable distinction to the product claims, because the structure implied by the claimed process steps is a cut film and adhesive that has been applied; and this structure has been taught by Feldmeier, as shown in figure 4 and 7, which shows a cut film and where adhesive has been applied.
Regarding claim 18, Feldmeier teaches using a hot-melt adhesive (see column 3, lines 32-34).

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 2 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 3 differs from the combination applied to claim 1, in specifically reciting “wherein the edge section is raised at least in the adhesive region with respect to the base section.”
It is noted however, that Owensby teaches a base figure 2c, item 31 where the edge section is raised with respect to the base section.  Owensby also teaches a cover film sealed to the base section.  Jegouzo evidences a ceramic body that also has an elevated edge section (see figure 1, item C, 10a, 10b).
To thus modify the shape of the base taught by the Feldmeier/Jegouzo combination and to use another conventional configuration, as taught by Owensby would thus have been an obvious matter of engineering and/or design, based on conventional arrangements of food trays.
Regarding claim 6, Feldmeier teaches that the film is made of a plastic material, such as polyester or polyethylene.  
Claim 6 differs from the combination applied to claim 1 in specifically reciting that the film, “has a thickness of between 50 microns and 150 microns.”
However, Owensby teaches a similar configuration for a sealed tray, and where the lidding film (15) can have a thickness of 5 mils (i.e. 127 microns)(see paragraph 65) for the purpose of providing the desired properties to the film (see paragraph 65).   
To thus modify Feldmeier and use a covering film having a 5 mil thickness would thus have been obvious to one having ordinary skill in the art, based on the properties desired of the sealing film.
Regarding claim 7, Feldmeier discloses that the covering film can be a polyester (see column 1, lines 62-67) but claim 7 differs in specifically reciting, that the film is made at least partially of polyethylene terephthalate.
However, Owensby teaches polyesters such as polyethylene terephthalate have been recognized in the art as conventional lidding film polyesters (see paragraph 66). 
To thus modify Feldmeier, who already teaches that the covering film can be a polyester, and to use polyethylene terephthalate would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional material used for their art recognized function.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Strilich (US 20110086141), Street (US 5447734) and Owensby (US 20150056342).
 Regarding claim 12, the combination teaches a food arranged in the ceramic body and covered by the film.
Claim 12 differs in specifically reciting an intermediate space presents a partial vacuum.
Strilich teaches that it has been conventional when gas flushing food packages, that the modified atmosphere when flushing can contain a pressure after flushing of about 500 to about 700 millibar (see paragraph 46).  This is seen to suggest that the sealed container would have had a partial vacuum.  Street also teaches that the reduced pressure within the package due to the evacuating step aides in allowing the gases, such as carbon dioxide, to aide in absorption of the carbon dioxide by the product for providing antimicrobial protection (see column 4, lines 48-54).   It would have been obvious to one having ordinary skill in the art that providing a modified atmosphere within the package would have also required an intermediate space.  Nonetheless, Owensby further evidences such an intermediate space, as shown in figure 2c.  Jegouzo as discussed above with respect to claim 1 teaches that the above concepts taught by Strilich and Street are equally applicable to food packages using a ceramic body as the tray.  
Therefore, to modify the combination and provide a partial vacuum to an intermediate space would have been an obvious to one having ordinary skill in the art, for allowing the gases to also be entrained into the food and also to allow for the preserving gases to absorb into the food product as well.   

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 12 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Cheng (US 4683139). 
Claim 13 differs from the combination applied to claim 12 in the specific gas mixture.
However, Cheng teaches packaging foods such as meat, with 80% carbon dioxide, 2 percent oxygen and the remainder (i.e. 18%) being nitrogen for the purpose of providing extended shelf-life(see the abstract; column 7, line 65 to column 8, line 23), which thus falls within the claimed range. Owensby evidences containers similar to Feldmeier that can be used for packaging various foods that require a modified atmosphere (see figure 2c; paragraph 5 and 81: “foodstuffs” “variety of food products…”; paragraph 93).
As Feldmeier is not seen to be limiting regarding the specific type of food, to thus modify Feldmeier and to use a combination of carbon dioxide, oxygen and nitrogen, as taught by Cheng would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite antimicrobial protection to the contents. 
Regarding claim 14, the combination teaches the gas mixture adapted to the food in the body.
Regarding claim 15, Cheng further teaches that the oxygen can be between 2-30 percent, the carbon dioxide between 20 to 80 percent and the balance nitrogen.  Cheng also teaches an example that includes 10 percent oxygen (see column 8, line 16, with 60 percent carbon dioxide (column 8, line 13) and the balance nitrogen.  Modification of the combination to thus use greater than 2% oxygen or 10% oxygen for instance, would have been obvious to one having ordinary skill in the art, commensurate with the preservation requirements of the food. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Nakada (US 20160122603).
Regarding claim 19, Feldmeier teaches hot-melt adhesives, but claim 19 differs in specifically reciting the adhesive is a polyolefin-based adhering hot-melt adhesive and at 160°C has a viscosity greater than 1500 millipascal-seconds.
Nakada teaches hot-melt adhesives (see the abstract) used for food packaging (see paragraph 103, 104, 109) that are polyolefin based (see paragraph 74 - “olefin-based resins”) and which can have a viscosity at 160°C of 380-8000Pa-s (see table 3, examples 1-8), which equates to a viscosity of 380000-8000000mPa-s at 160°C.  Nakada teaches that such hot-melt adhesives do not have residual adhesive after peeling (see table 3; paragraph 145).  To thus modify the combination, which is not limiting as to the particular hot-melt adhesive, and to use an olefin based hot-melt adhesive having a viscosity of greater than 1500millipascal-seconds at 160°C would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, as well as for minimizing the presence of residual adhesive after peeling the sealing film from the tray.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier (US 5180599) in view of Bennett (US 4454179) and Bontinck (US 4367312) and Jegouzo (FR 2725692) as evidenced by “What are ceramics” and in further view of Lynch (“How to identify cooked and uncooked ham”).
Regarding claim 20, Feldmeier, Bennett, Bontinck and Jegouzo have been relied on as already discussed above with respect to claim 1.  Feldmeier teaches a method for sealing foods such as ham (see Example 1 - “ham package”) comprising, positioning the foods in a tray unit.  Feldmeier further teaches applying an adhesive in an adhesive region of the tray (see figure 7, item 505) and covering the tray unit with a film  (104 -“bubble film”).  Feldmeier teaches adhering the film to the adhesive region with the adhesive as shown in the figures.  
Regarding the limitation, “a surface tension of the film and/or of the tray unit is influenced such that the adhesive remains adhered at least predominantly on the film when tearing the film off, wherein the surface tension in the adhesive region in the film is greater than the surface tension in the adhesive region in the body,” it is noted that the combination applied to claim 1 above has been incorporated herein to teach that it would have been obvious to one having ordinary skill in the art for ensuring that the adhesive remained predominantly adhered to the sealing film when removing the sealing film.  
Regarding the limitation, “an adhesive region of a ceramic body of the tray, wherein the adhesive region consists of a ceramic material” and “wherein the ceramic body of the tray unit consists of a ceramic material,”  in view of Jegouzo as evdienced by “What are ceramics” as applied to claim 1 teaching that the tray can be a porcelain tray for the purpose of providing improved presentation of the packaged food, the combination teaches that the tray unit consists of a ceramic material and as such, the adhesive region of the ceramic body would also have consisted of a ceramic material.   
Regarding the food being “at least partially prepared,” it is noted that the particular type of food that one packaged would have been an obvious matter of design, especially as Feldmeier already teaches packaging food.  Nonetheless, Lynch evidences that ham, as suggested by Feldmeier (see Example 1 - “ham package”), can be construed to be “partially prepared” since it has been known in the art for ham products to be cooked to some degree.
Regarding claim 21, the combination as applied to claim 1 has been incorporated herein to teach that it would have been obvious to have treated the lower side of the film so as to increase the surface tension thereof so as to have the adhesive predominantly adhere thereto when removing the film.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Landau (US 20150259113) and Kawasaki (US 20160362582).
Regarding claim 22, while Feldmeier teaches application of a hot-melt adhesive, claim 22 differs in specifically reciting that the adhesive is applied by means of rolling, wiping, scraping and/or spraying.
It is noted however, that Landau teaches that it has been notoriously conventional to spray an adhesive onto a surface of a container for application of a sealing film (see paragraph 33).  Kawasaki teaches spray coating and rolling, as conventional techniques for providing an adhesive coating (see paragraph 150).  
To thus modify the combination and use another conventional technique for application of the adhesive would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for performing a similar function.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 20 above, which relies on Feldmeier (US 5180599) as the primary reference, and in further view of Owensby (US 20150056342).
Claim 23 differs from the combination applied to claim 20, in specifically reciting “wherein at least a partial gas exchange is carried out in the intermediate space.”
It is noted however, that Owensby teaches a similar configuration as that of Feldmeier and where the can be a gas flushing of the interior of the container for the purpose of enhancing the preservation of the contents (see paragraph 43 and 93, “high levels of carbon dioxide and nitrogen”).  To thus modify the combination and to include a modified atmosphere gas, such as nitrogen or carbon dioxide for example, would have been obvious to one having ordinary skill in the art, for the purpose of enhancing the preservation of the contents of the package.
Regarding claim 24, in view of Owensby, the combination teaches an inert gas, such as nitrogen. 


Response to Arguments
On pages 9-10 of the response, Applicant urges that the combination of Feldmeier, Bennett, Bontinck and Iwasaki fail to disclose adhesive located on ceramic material.  Applicant urges that Iwasaki does not teach a “ceramic body” or that the ceramic body “consists of a ceramic material.”
These arguments have been considered but are moot in view of the new grounds of rejection addressing the newly presented claim limitations directed “a ceramic body” and “the ceramic body consists of a ceramic material.”

The remainder of Applicant’s arguments on pages 10-13 of the response reiterate the above remarks.  
These urgings are not seen to be sufficient in view of the new grounds of rejection as presented in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR2950030 discloses sealing ceramic containers (see page 5, lines 184-186 of the machine translation) with a sealing film and where the packages can be under vacuum or modified atmosphere (see page 5, lines 182-183 of the machine translation).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792